 



Exhibit 10.4

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
RESTRICTED SHARES AGREEMENT

     This Agreement (the “Agreement”) is made as of                     ,
20___(the “Date of Grant”), by and between NS Group, Inc., a Kentucky
corporation (the “Company”), and                                          (the
“Grantee”).

     1. Grant of Restricted Shares. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the NS Group, Inc.
Non-Employee Director Equity Plan (the “Plan”), the Company hereby grants to the
Grantee as of the Date of Grant ___Common Shares as Restricted Shares (the
“Restricted Shares”). The Restricted Shares shall be fully paid and
nonassessable and shall be represented by a certificate or certificates
registered in the Grantee’s name, endorsed with an appropriate legend referring
to the restrictions hereinafter set forth.

     2. Vesting of Restricted Shares.

          (a) All of the Restricted Shares covered by this Agreement shall
become nonforfeitable if the Grantee continues to serve on the Board for the
period beginning on the Date of Grant and ending on the earlier of (i) the third
anniversary of the Date of Grant or (ii) the annual meeting of the Company’s
stockholders in the year containing the third anniversary of the Date of Grant.

          (b) Notwithstanding the provisions of Section 2(a), all of the
Restricted Shares covered by this Agreement become nonforfeitable if, prior to
the date the Restricted Shares become fully nonforfeitable pursuant to
Section 2(a), and while the Grantee is serving on the Board, (i) the Grantee
dies or becomes permanently disabled (as determined by the Board), or (ii) a
Change in Control occurs.

     3. Forfeiture of Shares. The Restricted Shares shall be forfeited if the
Grantee ceases to serve as a member of the Board prior to the third anniversary
of the Date of Grant, except as otherwise provided in Section 2 above. In the
event of a forfeiture, the certificates representing the Restricted Shares
covered by this Agreement shall be cancelled.

     4. Transferability. The Restricted Shares may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee, except to the Company, until the Restricted Shares have become
nonforfeitable as provided in Section 2 hereof; provided, however, that the
Grantee’s rights with respect to such Common Shares may be transferred by will
or pursuant to the laws of descent and distribution. Any purported transfer or
encumbrance in violation of the provisions of this Section 4 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Common Shares.

     5. Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any dividends that may be paid thereon;
provided, however, that any additional Common Shares or other securities that
the Grantee may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same restrictions as the Restricted Shares
covered by this Agreement.

Page 1 of 3



--------------------------------------------------------------------------------



 



Exhibit 10.4

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
RESTRICTED SHARES AGREEMENT

     6. Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Restricted Shares shall be held in custody by the Company,
together with a stock power endorsed in blank by the Grantee with respect
thereto, until those shares have become nonforfeitable in accordance with
Section 2 of this Agreement.

     7. No Service Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of service by the Company
nor limit or affect in any manner the right of the Company or shareholders to
terminate the service or adjust the compensation of the Grantee.

     8. Taxes and Withholding. If the Company is required to withhold any
federal, state, local or other taxes in connection with the delivery or vesting
of the Restricted Shares (including in the event of the Grantee making an
election under Section 83(b) of the Code with respect to the Restricted Shares),
the Grantee shall pay the tax or make provisions that are satisfactory to the
Company for the payment thereof. The Grantee may elect to satisfy all or any
part of such withholding obligation by surrendering to the Company a portion of
the Common Shares that become nonforfeitable by the Grantee hereunder, and the
Common Shares so surrendered by the Grantee shall be credited against any such
withholding obligation at the Market Value per Share of such Common Shares on
the date of such surrender. The Grantee shall promptly notify the Company of any
election made by the Grantee pursuant to Section 83(b) of the Code.

     9. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the New York Stock Exchange or any national securities exchange; provided,
however, notwithstanding any other provision of this Agreement, the Restricted
Shares shall not be delivered (or the restrictions related thereto shall not
cease) if the delivery or cessation thereof would result in a violation of any
such law or listing requirement.

     10. Amendments. Subject to the terms of the Plan, the Board may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent.

     11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

     12. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as

Page 2 of 3



--------------------------------------------------------------------------------



 



Exhibit 10.4

NS GROUP, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN
(Amended and Restated Effective February 17, 2005)
RESTRICTED SHARES AGREEMENT

expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Restricted Shares.

     13. Successors and Assigns. Without limiting Section 4 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

     14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Kentucky, without
giving effect to the principles of conflict of laws thereof.

     15. Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to the Grantee shall be addressed to the
Grantee at his or her address on file with the Company. Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

     

  NS GROUP, INC.
 
   

  By:                                                            

  Name:

  Title:

     The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Shares granted thereunder on the
terms and conditions set forth herein and in the Plan.

     

                                                              

  Grantee
 
   
\
  Date:                                                            

Page 3 of 3